February 20, 2015

John R. Soard
                                                              FILL'U IN COURT OF APPEALS
38 Delsie St.
                                                                12th Court p? Appeais District
Clarksville, AR 72830

Cathy S. Lusk, Clerk
Twelfth Court of Appeals
1517 West Front Street, Suite 354
                                                                CATHY S. LUSK,
Tyler, Texas 75702

RE:       Case Number 12-14-00211


Dear Ms. Lusk:


This letter is in response to the Twelfth Court of Appeals Order dated January 8, 2015.

I did have a response from The Trial Court Clerk in a letter dated February 5, 2015.
In reply to this letter, I sent copies of some of the documents they had been unable to locate
and provided specifics for some of the others.

I have heard nothing from Court Reporter Misty McAdams. Misty McAdams refused to
provide her Reporter's Record to the Court, until the last day of the stated final extension,
about 10 months after it was due.


Please enforce the order that she must respond within 30 days.
      '



Yours tfuly,    -

John R. Soard


Letter faxed to Misty McAdams